DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 08/18/22 has been acknowledged.
Applicant amended Claims 17, 21-26, 30-31, 33-35.

Status of Claims
Claims 1-15 were earlier cancelled by Applicant.
Claims 16-35 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2019/0267389) in view of Chang et al. (US 2019/0251223). 
In re Claim 21, Choi teaches a method, comprising:
disposing a first gate 142 crossing over a first active area 121 (Fig. 1, paragraph 0020);
disposing a second gate 143, which is separated from the first gate 142, crossing over the first active area 121 (Fig. 1, paragraph 0020);
coupling the first gate 142 to a first word line WL1 for receiving a first programming voltage (Figs. 2-5, paragraphs 0021, 0026), the coupling is made over the active area (as Figs. 2-5 show); and
coupling the second gate 143 to a second word line WL2 for receiving a first reading voltage: Choi does not explicitly teach that WL2 receives a first reading voltage, but since Choi teaches that WL1 may receive a first reading voltage (paragraph 0033) and since cells 2 and 3 are identical, it would have been obvious that word line WL2 also receives a reading voltage and supplies it to gate 143;
disposing a third gate 141 and a fourth gate 144 (paragraph 0020) crossing over the first active area 121, wherein the first to fourth gates are separated from each other;
coupling the third gate 140 to a third gate word line WL0; and
coupling the fourth gate 144 to a fourth word line WL3.
Choi does not teach disposing at least one first gate via, at least one second via, at least one third via and at least one fourth via directly above the first active area and does not teach that coupling each of the first to fourth gate to a corresponding word line through a corresponding at least one gate via.
Chang teaches (Fig. 5C, paragraphs 0060) depositing at least one first gate via VWLP0 and at least one second via VWLP1 over first gate P4 and second gate P7, accordingly, and coupling the first gate P4 to a first word line WLP0 through the first gate via VWLP0 and coupling the second gate P7 to a second word line WLP1 through the second gate via VWLP1.
Choi and Chang teach analogous art directed to one-time programming (OTP) array (see Abstract of Choi and paragraph 0001 of Chang), and one of ordinary skill in the arty before filing the application would have had a reasonable expectation of success in modifying the Choi device in view of the Chang device, since devices are from the same field of endeavor, and Chang created a successfully operated device.
Since Choi shows electrical connection between the gates and word lines only schematically, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Choi method (and device) by providing structural connections between the first through fourth gate to a corresponding first to fourth word lines through a corresponding one through fourth gate via, to enable electrical connections structurally.

Allowable Subject Matter
Claims 16-20 and 30-35 are allowed.
Claims 22-29 are objected to as being dependent on a rejected base Claim 21, while Claims 22 and 25 contain allowable subject matter and Claims 23-24 depend on Claim 22 and Claims 26-29 depend on Claim 25.
Reason for Indicating Allowable Subject Matter
Re Claims 16-19: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 16, as is shown in the previous Office Action, while Claims 17-19 depend on Claim 16.
Re Claim 30: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 30 as: “depositing a second plurality of conductive segments separated from each other directly above the plurality of active areas, respectively; and arranging the second plurality of conductive segments along the second direction to receive data signals different from each other”, in combination with other limitations of Claim 30.
Re Claims 31-35: Claims 31-35 are allowed due to dependency on Claim 30.
Re Claim 22: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 22 as: “coupling the first gate through the at least one fifth gate via to the first word line for receiving the first programming voltage”, in combination with other limitations of Claim 22 and with combinations of Claim 21 on which Claim 22 depends.
Re Claim 25: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 25 as: “wherein the third gate is configured to receive a second programming voltage, and the fourth gate is configured to receive a second reading voltage”, in combination with limitations of Claim 21, on which Claim 25 depends.
The prior arts of record include: Choi (US 2019/0267389), Chang et al. (US 2019/0251223), Jung (US 2016/0300843), Lee et al. (US 2016/0148705), Horch et al. (US 2018/0033795), Choi et al. (US 2015/0380102).
Response to Arguments
Applicant arguments (REMARKS, filed 08/18/22) have been fully considered.
Examiner partially agrees with an argument (REMARKS, pages 8 and 9) that allowable subject matters are incorporated into Claims 21 and 30, since, as the current Office Action shows, incorporation of only a portion of allowable subject matter of the original Claim 25 - into Claim 21 - did not make Claim 21 allowable.
Examiner agrees with an amendment made for Claim 17 (REMARKS, page 8) and did not continue rejecting this claim as being unclear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/22/22